DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group 1 and corresponding to claims 1 - 24 in the reply filed on 8/25/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 7, 8, and 10 - 24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al (US 2019/0179869).
As to claim 1, Park et al figure 1 shows and teaches a method performed by a photonic processing system (paragraph [0030]...this convolution operation may correspond to a machine-learning task, such as a computer-vision task that uses convolution operations to identify objects in images), the method comprising:
computing at least one of a convolution (paragraph [0048]... time-domain convolutions (in which an input matrix is convolved with a parameter matrix) and a cross-correlation on at least one input signal (Input Matrix Transform 122) and at least one filter signal (Parameter Matrix Transform 124 ; paragraph [0044]... a parameter matrix that includes convolution parameters for performing a convolution operation...represent a filter map or weight matrix determined by training a neural network) by performing a matrix multiplication operation (Element-Wise Multiplication 126 ; paragraph [0047]... “element-wise multiplication” may, in some examples, refer to a binary operation that takes two matrices of the same dimension as an input (such as the transformed input and parameter matrices from steps 320 and 330) and produces, as an output, another matrix in which each element is the product of corresponding elements from the original matrices), wherein:
the at least one input signal and at least one filter signal are at least one dimensional (paragraph [0032]...as with input matrix 112, parameter matrix 113 may represent a one- dimensional, two- dimensional, or three- dimensional matrix) and comprise at least one data channel (paragraph [0030]...input volumes may also correspond to one or more inputs and, thus, may represent one-dimensional inputs, two-dimensional inputs, three-dimensional inputs, etc. For example, an input volume may correspond to a two-dimensional image having three channels, such as red, green, and blue, and may therefore be considered three-dimensional); and
the at least one of a convolution and a cross-correlation produce an at least one output signal (Inverse Transform 128 ; paragraph [0050]...an output matrix 114, as represented by inverse transform 128) that is at least one dimensional and comprises at least one data channel (paragraph [0043]... matrix-multiplication subsystem 120 may transform the entirety of an input volume or channel a single time and then store the results of the same in cache 110).

As to claim 2, Park et al figure 1 shows and teaches the method, wherein the method further comprises:
a pre-processing step (Cache 110 ; Input Matrix 112) applied to at least one of the at least one input signal (Input Matrix Transform 122) and at least one filter signal (Parameter Matrix Transform 124 ; paragraph [0044]... a parameter matrix that includes convolution parameters for performing a convolution operation...represent a filter map or weight matrix determined by training a neural network); and a post-processing step (Cache 110 ; Output Matrix 114) applied to the at least one output signal (Inverse Transform 128 ; paragraph [0050]...an output matrix 114, as represented by inverse transform 128).

As to claim 4, Park et al figure 1 shows and teaches a processing system (paragraph [0030]...this convolution operation may correspond to a machine-learning task, such as a computer-vision task that uses convolution operations to identify objects in images), comprising:
at least one photonic processor (paragraph [0028]...special-purpose hardware accelerator 100. The term “special-purpose hardware accelerator” may, in some examples, refer to various types and forms of processors, logical units, and other hardware elements that may be arranged, designed, or otherwise configured to perform one or more tasks more efficiently than general-purpose computing systems (e.g., general-purpose processors and/or memory devices)); and 
at least one non-transitory computer-readable medium comprising instructions (paragraph [0029]...Cache 110 generally represents any type or form of volatile or non-volatile storage device or medium capable of storing data and/or computer-readable instructions), 
which, when executed by the at least one photonic processor, cause the at least one photonic processor to perform a method of. 
computing at least one of a convolution (paragraph [0048]... time-domain convolutions (in which an input matrix is convolved with a parameter matrix) and a cross-correlation on at least one input signal (Input Matrix Transform 122) and at least one filter signal (Parameter Matrix Transform 124 ; paragraph [0044]... a parameter matrix that includes convolution parameters for performing a convolution operation...represent a filter map or weight matrix determined by training a neural network) by performing a matrix multiplication operation (Element-Wise Multiplication 126 ; paragraph [0047]... “element-wise multiplication” may, in some examples, refer to a binary operation that takes two matrices of the same dimension as an input (such as the transformed input and parameter matrices from steps 320 and 330) and produces, as an output, another matrix in which each element is the product of corresponding elements from the original matrices), wherein:

the at least one input signal and at least one filter signal are at least one dimensional (paragraph [0032]...as with input matrix 112, parameter matrix 113 may represent a one- dimensional, two- dimensional, or three- dimensional matrix) and comprise at least one data channel (paragraph [0030]...input volumes may also correspond to one or more inputs and, thus, may represent one-dimensional inputs, two-dimensional inputs, three-dimensional inputs, etc. For example, an input volume may correspond to a two-dimensional image having three channels, such as red, green, and blue, and may therefore be considered three-dimensional); and
the at least one of a convolution and a cross-correlation produce an at least one output signal (Inverse Transform 128 ; paragraph [0050]...an output matrix 114, as represented by inverse transform 128) that is at least one dimensional and comprises at least one data channel (paragraph [0043]... matrix-multiplication subsystem 120 may transform the entirety of an input volume or channel a single time and then store the results of the same in cache 110).

As to claim 5, Park et al figure 1 shows and teaches the processing system, wherein the method further comprises:
a pre-processing step (Cache 110 ; Input Matrix 112) applied to at least one of the at least one input signal (Input Matrix Transform 122) and at least one filter signal (Parameter Matrix Transform 124 ; paragraph [0044]... a parameter matrix that includes convolution parameters for performing a convolution operation...represent a filter map or weight matrix determined by training a neural network); and a post-processing step (Cache 110 ; Output Matrix 114) applied to the at least one output signal (Inverse Transform 128 ; paragraph [0050]...an output matrix 114, as represented by inverse transform 128).

As to claim 7, Park et al figure 1 shows and teaches at least one non-transitory computer-readable medium comprising instructions (paragraph [0029]...Cache 110 generally represents any type or form of volatile or non-volatile storage device or medium capable of storing data and/or computer-readable instructions), which, when executed by an at least one photonic processor (paragraph [0028]...special-purpose hardware accelerator 100. The term “special-purpose hardware accelerator” may, in some examples, refer to various types and forms of processors, logical units, and other hardware elements that may be arranged, designed, or otherwise configured to perform one or more tasks more efficiently than general-purpose computing systems (e.g., general-purpose processors and/or memory devices)), cause the at least one photonic processor to perform a method of:
computing at least one of a convolution (paragraph [0048]... time-domain convolutions (in which an input matrix is convolved with a parameter matrix) and a cross-correlation on at least one input signal (Input Matrix Transform 122) and at least one filter signal (Parameter Matrix Transform 124 ; paragraph [0044]... a parameter matrix that includes convolution parameters for performing a convolution operation...represent a filter map or weight matrix determined by training a neural network) by performing a matrix multiplication operation (Element-Wise Multiplication 126 ; paragraph [0047]... “element-wise multiplication” may, in some examples, refer to a binary operation that takes two matrices of the same dimension as an input (such as the transformed input and parameter matrices from steps 320 and 330) and produces, as an output, another matrix in which each element is the product of corresponding elements from the original matrices), wherein:
the at least one input signal and at least one filter signal are at least one dimensional (paragraph [0032]...as with input matrix 112, parameter matrix 113 may represent a one- dimensional, two- dimensional, or three- dimensional matrix) and comprise at least one data channel (paragraph [0030]...input volumes may also correspond to one or more inputs and, thus, may represent one-dimensional inputs, two-dimensional inputs, three-dimensional inputs, etc. For example, an input volume may correspond to a two-dimensional image having three channels, such as red, green, and blue, and may therefore be considered three-dimensional); and
the at least one of a convolution and a cross-correlation produce an at least one output signal (Inverse Transform 128 ; paragraph [0050]...an output matrix 114, as represented by inverse transform 128) that is at least one dimensional and comprises at least one data channel (paragraph [0043]... matrix-multiplication subsystem 120 may transform the entirety of an input volume or channel a single time and then store the results of the same in cache 110).

As to claim 8, Park et al figure 1 shows the at least one non-transitory computer readable medium, wherein the method further comprises:
a pre-processing step (Cache 110 ; Input Matrix 112) applied to at least one of the at least one input signal (Input Matrix Transform 122) and at least one filter signal (Parameter Matrix Transform 124 ; paragraph [0044]... a parameter matrix that includes convolution parameters for performing a convolution operation...represent a filter map or weight matrix determined by training a neural network); and a post-processing step (Cache 110 ; Output Matrix 114) applied to the at least one output signal (Inverse Transform 128 ; paragraph [0050]...an output matrix 114, as represented by inverse transform 128).
As to claim 10, Park et al figure 1 shows the method performed by a photonic processing system (paragraph [0030]...this convolution operation may correspond to a machine-learning task, such as a computer-vision task that uses convolution operations to identify objects in images), the method comprising:
computing at least one of a convolution (paragraph [0048]... time-domain convolutions (in which an input matrix is convolved with a parameter matrix) and a cross-correlation on at least one input signal (Input Matrix Transform 122) and at least one filter signal (Parameter Matrix Transform 124 ; paragraph [0044]... a parameter matrix that includes convolution parameters for performing a convolution operation...represent a filter map or weight matrix determined by training a neural network), wherein: 
the at least one input signal and at least one filter signal comprise at least one data channel (paragraph [0030]...input volumes may also correspond to one or more inputs and, thus, may represent one-dimensional inputs, two-dimensional inputs, three-dimensional inputs, etc. For example, an input volume may correspond to a two-dimensional image having three channels, such as red, green, and blue, and may therefore be considered three-dimensional);
computing at least one of a convolution and a cross-correlation comprises applying a convolution theorem (paragraph [0027]...modern convolution operations) and a filtering transform operation (paragraph [0037]... modern convolution algorithms (such as the Winograd minimal filtering algorithm)); and
the at least one of a convolution and a cross-correlation produces an at least one output signal (Inverse Transform 128 ; paragraph [0050]...an output matrix 114, as represented by inverse transform 128) that comprises at least one data channel (paragraph [0043]... matrix-multiplication subsystem 120 may transform the entirety of an input volume or channel a single time and then store the results of the same in cache 110).
As to claim 11, Park et al figure 1 shows the method, wherein the at least one input signal (Input Matrix Transform 122) and at least one filter signal (Parameter Matrix Transform 124 ; paragraph [0044]... a parameter matrix that includes convolution parameters for performing a convolution operation...represent a filter map or weight matrix determined by training a neural network) may be at least one of complex-valued (paragraph [0039]...input matrix 112 into a less-complex (from an arithmetic perspective) domain (e.g., a domain that facilitates element-wise multiplication operations, as detailed below)) and real-valued (paragraph [0057]...input volume).

As to claim 12, Park et al figure 1 shows the method, wherein the filtering transform operation (paragraph [0037]... modern convolution algorithms (such as the Winograd minimal filtering algorithm)) is at least one of a selection of a discrete Fourier transform, a discrete sine transform, a discrete cosine transform, an undecimated wavelet transform, a discrete Hartley transform, a Hankel transform, a Walsh-Hadamard transform, and Winograd’s minimal filtering algorithm.

As to claim 13, Park et al figure 1 shows the method, wherein the method requires multiple passes through the photonic processor (paragraph [0028]...special-purpose hardware accelerator 100. The term “special-purpose hardware accelerator” may, in some examples, refer to various types and forms of processors, logical units, and other hardware elements that may be arranged, designed, or otherwise configured to perform one or more tasks more efficiently than general-purpose computing systems (e.g., general-purpose processors and/or memory devices)), and wherein the photonic processor represents real-valued operands (paragraph [0008]...the special-purpose hardware accelerator may be configured to pose each of a plurality of element-wise multiplication operations as a plurality of dot-product operations  and then batch the plurality of dot-product operations into a single matrix-multiplication operation for processing by the matrix-multiplication subsystem).

As to claim 14, Park et al figure 1 shows the method, further comprising:
computing at least one transform operation (paragraph [0034]... matrix-multiplication subsystem 120 may be pre-configured with matrix- transform coefficients for performing matrix- transform operations. The term “matrix- transform operation” may, in some examples, refer to the operations used by some modern convolution algorithms to transform data and/or operations into a more efficient (i.e., less complex, from an arithmetic perspective) domain, such as transforming a time-domain operation into a frequency-domain operation or a so-called Winograd-domain operation) of a selection of the at least one input signal (Input Matrix Transform 122) and at least one filter signal (Parameter Matrix Transform 124 ; paragraph [0044]... a parameter matrix that includes convolution parameters for performing a convolution operation...represent a filter map or weight matrix determined by training a neural network) on a photonic processor (paragraph [0028]...special-purpose hardware accelerator 100. The term “special-purpose hardware accelerator” may, in some examples, refer to various types and forms of processors, logical units, and other hardware elements that may be arranged, designed, or otherwise configured to perform one or more tasks more efficiently than general-purpose computing systems (e.g., general-purpose processors and/or memory devices)) of the photonic processing system; and 
computing at least one transform-domain product (paragraph [0035]...dot- product engine 230 (which may, in some examples, perform the matrix-multiplication operations required to transform input matrix 112 and parameter matrix 113)) on the photonic processor, wherein: 
the at least one input signal and at least one filter signal comprise multiple channels (paragraph [0030]...input volumes may also correspond to one or more inputs and, thus, may represent one-dimensional inputs, two-dimensional inputs, three-dimensional inputs, etc. For example, an input volume may correspond to a two-dimensional image having three channels, such as red, green, and blue, and may therefore be considered three-dimensional); and 
corresponding matrix multiplications (paragraph [0048]...matrix multiplication units within matrix-multiplication subsystem 120) a transform domain are executed on the photonic processor.

As to claim 15, Park et al figure 1 shows and teaches a processing system (paragraph [0030]...this convolution operation may correspond to a machine-learning task, such as a computer-vision task that uses convolution operations to identify objects in images), comprising:
at least one photonic processor (paragraph [0028]...special-purpose hardware accelerator 100. The term “special-purpose hardware accelerator” may, in some examples, refer to various types and forms of processors, logical units, and other hardware elements that may be arranged, designed, or otherwise configured to perform one or more tasks more efficiently than general-purpose computing systems (e.g., general-purpose processors and/or memory devices)); and 
at least one non-transitory computer-readable medium comprising instructions (paragraph [0029]...Cache 110 generally represents any type or form of volatile or non-volatile storage device or medium capable of storing data and/or computer-readable instructions), 
which, when executed by the at least one photonic processor, cause the at least one photonic processor to perform a method of. 
computing at least one of a convolution (paragraph [0048]... time-domain convolutions (in which an input matrix is convolved with a parameter matrix) and a cross-correlation on at least one input signal (Input Matrix Transform 122) and at least one filter signal (Parameter Matrix Transform 124 ; paragraph [0044]... a parameter matrix that includes convolution parameters for performing a convolution operation...represent a filter map or weight matrix determined by training a neural network), wherein: 
the at least one input signal and at least one filter signal comprise at least one data channel (paragraph [0030]...input volumes may also correspond to one or more inputs and, thus, may represent one-dimensional inputs, two-dimensional inputs, three-dimensional inputs, etc. For example, an input volume may correspond to a two-dimensional image having three channels, such as red, green, and blue, and may therefore be considered three-dimensional);
computing at least one of a convolution and a cross-correlation comprises applying a convolution theorem (paragraph [0027]...modern convolution operations) and a filtering transform operation (paragraph [0037]... modern convolution algorithms (such as the Winograd minimal filtering algorithm)); and
the at least one of a convolution and a cross-correlation produces an at least one output signal (Inverse Transform 128 ; paragraph [0050]...an output matrix 114, as represented by inverse transform 128) that comprises at least one data channel (paragraph [0043]... matrix-multiplication subsystem 120 may transform the entirety of an input volume or channel a single time and then store the results of the same in cache 110).

As to claim 16, Park et al figure 1 shows the processing system, wherein the at least one input signal (Input Matrix Transform 122) and at least one filter signal (Parameter Matrix Transform 124 ; paragraph [0044]... a parameter matrix that includes convolution parameters for performing a convolution operation...represent a filter map or weight matrix determined by training a neural network) may be at least one of complex-valued (paragraph [0039]...input matrix 112 into a less-complex (from an arithmetic perspective) domain (e.g., a domain that facilitates element-wise multiplication operations, as detailed below)) and real-valued (paragraph [0057]...input volume).

As to claim 17, Park et al figure 1 shows the processing system, wherein the filtering transform operation (paragraph [0037]... modern convolution algorithms (such as the Winograd minimal filtering algorithm)) is at least one of a selection of a discrete Fourier transform, a discrete sine transform, a discrete cosine transform, an undecimated wavelet transform, a discrete Hartley transform, a Hankel transform, a Walsh-Hadamard transform, and Winograd’s minimal filtering algorithm.

As to claim 18, Park et al figure 1 shows the processing method, wherein the method requires multiple passes through the photonic processor (paragraph [0028]...special-purpose hardware accelerator 100. The term “special-purpose hardware accelerator” may, in some examples, refer to various types and forms of processors, logical units, and other hardware elements that may be arranged, designed, or otherwise configured to perform one or more tasks more efficiently than general-purpose computing systems (e.g., general-purpose processors and/or memory devices)), and wherein the photonic processor represents real-valued operands (paragraph [0008]...the special-purpose hardware accelerator may be configured to pose each of a plurality of element-wise multiplication operations as a plurality of dot-product operations  and then batch the plurality of dot-product operations into a single matrix-multiplication operation for processing by the matrix-multiplication subsystem).


As to claim 19, Park et al figure 1 shows the processing system, further comprising:
computing at least one transform operation (paragraph [0034]... matrix-multiplication subsystem 120 may be pre-configured with matrix- transform coefficients for performing matrix- transform operations. The term “matrix- transform operation” may, in some examples, refer to the operations used by some modern convolution algorithms to transform data and/or operations into a more efficient (i.e., less complex, from an arithmetic perspective) domain, such as transforming a time-domain operation into a frequency-domain operation or a so-called Winograd-domain operation) of a selection of the at least one input signal (Input Matrix Transform 122) and at least one filter signal (Parameter Matrix Transform 124 ; paragraph [0044]... a parameter matrix that includes convolution parameters for performing a convolution operation...represent a filter map or weight matrix determined by training a neural network) on a photonic processor (paragraph [0028]...special-purpose hardware accelerator 100. The term “special-purpose hardware accelerator” may, in some examples, refer to various types and forms of processors, logical units, and other hardware elements that may be arranged, designed, or otherwise configured to perform one or more tasks more efficiently than general-purpose computing systems (e.g., general-purpose processors and/or memory devices)) of the photonic processing system; and 
computing at least one transform-domain product (paragraph [0035]...dot- product engine 230 (which may, in some examples, perform the matrix-multiplication operations required to transform input matrix 112 and parameter matrix 113)) on the photonic processor, wherein: 
the at least one input signal and at least one filter signal comprise multiple channels (paragraph [0030]...input volumes may also correspond to one or more inputs and, thus, may represent one-dimensional inputs, two-dimensional inputs, three-dimensional inputs, etc. For example, an input volume may correspond to a two-dimensional image having three channels, such as red, green, and blue, and may therefore be considered three-dimensional); and 
corresponding matrix multiplications (paragraph [0048]...matrix multiplication units within matrix-multiplication subsystem 120) a transform domain are executed on the photonic processor.


As to claim 20, Park et al figure 1 shows and teaches at least one non-transitory computer-readable medium comprising instructions (paragraph [0029]...Cache 110 generally represents any type or form of volatile or non-volatile storage device or medium capable of storing data and/or computer-readable instructions), which, when executed by an at least one photonic processor (paragraph [0028]...special-purpose hardware accelerator 100. The term “special-purpose hardware accelerator” may, in some examples, refer to various types and forms of processors, logical units, and other hardware elements that may be arranged, designed, or otherwise configured to perform one or more tasks more efficiently than general-purpose computing systems (e.g., general-purpose processors and/or memory devices)), cause the at least one photonic processor to perform a method of:
computing at least one of a convolution (paragraph [0048]... time-domain convolutions (in which an input matrix is convolved with a parameter matrix) and a cross-correlation on at least one input signal (Input Matrix Transform 122) and at least one filter signal (Parameter Matrix Transform 124 ; paragraph [0044]... a parameter matrix that includes convolution parameters for performing a convolution operation...represent a filter map or weight matrix determined by training a neural network), wherein: 
the at least one input signal and at least one filter signal comprise at least one data channel (paragraph [0030]...input volumes may also correspond to one or more inputs and, thus, may represent one-dimensional inputs, two-dimensional inputs, three-dimensional inputs, etc. For example, an input volume may correspond to a two-dimensional image having three channels, such as red, green, and blue, and may therefore be considered three-dimensional);
computing at least one of a convolution and a cross-correlation comprises applying a convolution theorem (paragraph [0027]...modern convolution operations) and a filtering transform operation (paragraph [0037]... modern convolution algorithms (such as the Winograd minimal filtering algorithm)); and
the at least one of a convolution and a cross-correlation produces an at least one output signal (Inverse Transform 128 ; paragraph [0050]...an output matrix 114, as represented by inverse transform 128) that comprises at least one data channel (paragraph [0043]... matrix-multiplication subsystem 120 may transform the entirety of an input volume or channel a single time and then store the results of the same in cache 110).

As to claim 21, Park et al figure 1 shows the at least one non-transitory computer readable medium, wherein the at least one input signal (Input Matrix Transform 122) and at least one filter signal (Parameter Matrix Transform 124 ; paragraph [0044]... a parameter matrix that includes convolution parameters for performing a convolution operation...represent a filter map or weight matrix determined by training a neural network) may be at least one of complex-valued (paragraph [0039]...input matrix 112 into a less-complex (from an arithmetic perspective) domain (e.g., a domain that facilitates element-wise multiplication operations, as detailed below)) and real-valued (paragraph [0057]...input volume).

As to claim 22, Park et al figure 1 shows the at least one non-transitory computer readable medium, wherein the filtering transform operation (paragraph [0037]... modern convolution algorithms (such as the Winograd minimal filtering algorithm)) is at least one of a selection of a discrete Fourier transform, a discrete sine transform, a discrete cosine transform, an undecimated wavelet transform, a discrete Hartley transform, a Hankel transform, a Walsh-Hadamard transform, and Winograd’s minimal filtering algorithm.

As to claim 23, Park et al figure 1 shows the at least one non-transitory computer readable medium, wherein the method requires multiple passes through the photonic processor (paragraph [0028]...special-purpose hardware accelerator 100. The term “special-purpose hardware accelerator” may, in some examples, refer to various types and forms of processors, logical units, and other hardware elements that may be arranged, designed, or otherwise configured to perform one or more tasks more efficiently than general-purpose computing systems (e.g., general-purpose processors and/or memory devices)), and wherein the photonic processor represents real-valued operands (paragraph [0008]...the special-purpose hardware accelerator may be configured to pose each of a plurality of element-wise multiplication operations as a plurality of dot-product operations  and then batch the plurality of dot-product operations into a single matrix-multiplication operation for processing by the matrix-multiplication subsystem).

As to claim 24, Park et al figure 1 shows the at least one non-transitory computer readable medium, further comprising:
computing at least one transform operation (paragraph [0034]... matrix-multiplication subsystem 120 may be pre-configured with matrix- transform coefficients for performing matrix- transform operations. The term “matrix- transform operation” may, in some examples, refer to the operations used by some modern convolution algorithms to transform data and/or operations into a more efficient (i.e., less complex, from an arithmetic perspective) domain, such as transforming a time-domain operation into a frequency-domain operation or a so-called Winograd-domain operation) of a selection of the at least one input signal (Input Matrix Transform 122) and at least one filter signal (Parameter Matrix Transform 124 ; paragraph [0044]... a parameter matrix that includes convolution parameters for performing a convolution operation...represent a filter map or weight matrix determined by training a neural network) on a photonic processor (paragraph [0028]...special-purpose hardware accelerator 100. The term “special-purpose hardware accelerator” may, in some examples, refer to various types and forms of processors, logical units, and other hardware elements that may be arranged, designed, or otherwise configured to perform one or more tasks more efficiently than general-purpose computing systems (e.g., general-purpose processors and/or memory devices)) of the photonic processing system; and 
computing at least one transform-domain product (paragraph [0035]...dot- product engine 230 (which may, in some examples, perform the matrix-multiplication operations required to transform input matrix 112 and parameter matrix 113)) on the photonic processor, wherein: 
the at least one input signal and at least one filter signal comprise multiple channels (paragraph [0030]...input volumes may also correspond to one or more inputs and, thus, may represent one-dimensional inputs, two-dimensional inputs, three-dimensional inputs, etc. For example, an input volume may correspond to a two-dimensional image having three channels, such as red, green, and blue, and may therefore be considered three-dimensional); and 
corresponding matrix multiplications (paragraph [0048]...matrix multiplication units within matrix-multiplication subsystem 120) a transform domain are executed on the photonic processor.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3, 6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2019/0179869) in view of Aliabadi et al (US 2018/0096226).
As to claim 3, Park et al figure 1 shows and teaches matrix multiplication operation (Element-Wise Multiplication 126 ; paragraph [0047]... “element-wise multiplication” may, in some examples, refer to a binary operation that takes two matrices of the same dimension as an input (such as the transformed input and parameter matrices from steps 320 and 330) and produces, as an output, another matrix in which each element is the product of corresponding elements from the original matrices).
Park et al fails to explicitly show/teach that structuring the matrix multiplication operation using at least one of a selection of an image to column (im2col) algorithm, a kernel to row (kn2row) algorithm, and a memory-efficient convolution (MEC) algorithm.
However, Aliabadi et al teaches structuring a matrix multiplication operation using at least one of a selection of an image to column (am2col) algorithm, a kernel to row (kn2row) algorithm, and a memory-efficient convolution (MEC) algorithm (paragraph [0224]...a matrix multiplication method can be a highly optimized routine on many platforms. And it is continually optimized for different architectures all the time. Other methods may use matrix multiplication to perform convolutional layers. However, these other methods require data duplication for every convolutional layer instance (e.g., performing the “im2col” operation). The methods disclosed below shows how to take advantage of matrix multiplication, but eliminate the costly data duplication that may be required).
Therefore, it would have been obvious for one having ordinary skill in the art, before the effective filing date of the claimed invention, for Park et al to structure the matrix multiplication operation using at least one of a selection of an image to column (im2col) algorithm, a kernel to row (kn2row) algorithm, and a memory-efficient convolution (MEC) algorithm, as in Aliabadi et al, for the purpose of eliminating the costly data duplication that may be required for matrix multiplication.

As to claim 6, Park et al figure 1 shows and teaches matrix multiplication operation (Element-Wise Multiplication 126 ; paragraph [0047]... “element-wise multiplication” may, in some examples, refer to a binary operation that takes two matrices of the same dimension as an input (such as the transformed input and parameter matrices from steps 320 and 330) and produces, as an output, another matrix in which each element is the product of corresponding elements from the original matrices).
Park et al fails to explicitly show/teach that structuring the matrix multiplication operation using at least one of a selection of an image to column (im2col) algorithm, a kernel to row (kn2row) algorithm, and a memory-efficient convolution (MEC) algorithm.
However, Aliabadi et al teaches structuring a matrix multiplication operation using at least one of a selection of an image to column (am2col) algorithm, a kernel to row (kn2row) algorithm, and a memory-efficient convolution (MEC) algorithm (paragraph [0224]...a matrix multiplication method can be a highly optimized routine on many platforms. And it is continually optimized for different architectures all the time. Other methods may use matrix multiplication to perform convolutional layers. However, these other methods require data duplication for every convolutional layer instance (e.g., performing the “im2col” operation). The methods disclosed below shows how to take advantage of matrix multiplication, but eliminate the costly data duplication that may be required).
Therefore, it would have been obvious for one having ordinary skill in the art, before the effective filing date of the claimed invention, for Park et al to structure the matrix multiplication operation using at least one of a selection of an image to column (im2col) algorithm, a kernel to row (kn2row) algorithm, and a memory-efficient convolution (MEC) algorithm, as in Aliabadi et al, for the purpose of eliminating the costly data duplication that may be required for matrix multiplication.

As to claim 9, Park et al figure 1 shows and teaches matrix multiplication operation (Element-Wise Multiplication 126 ; paragraph [0047]... “element-wise multiplication” may, in some examples, refer to a binary operation that takes two matrices of the same dimension as an input (such as the transformed input and parameter matrices from steps 320 and 330) and produces, as an output, another matrix in which each element is the product of corresponding elements from the original matrices).
Park et al fails to explicitly show/teach that structuring the matrix multiplication operation using at least one of a selection of an image to column (im2col) algorithm, a kernel to row (kn2row) algorithm, and a memory-efficient convolution (MEC) algorithm.
However, Aliabadi et al teaches structuring a matrix multiplication operation using at least one of a selection of an image to column (am2col) algorithm, a kernel to row (kn2row) algorithm, and a memory-efficient convolution (MEC) algorithm (paragraph [0224]...a matrix multiplication method can be a highly optimized routine on many platforms. And it is continually optimized for different architectures all the time. Other methods may use matrix multiplication to perform convolutional layers. However, these other methods require data duplication for every convolutional layer instance (e.g., performing the “im2col” operation). The methods disclosed below shows how to take advantage of matrix multiplication, but eliminate the costly data duplication that may be required).
Therefore, it would have been obvious for one having ordinary skill in the art, before the effective filing date of the claimed invention, for Park et al to structure the matrix multiplication operation using at least one of a selection of an image to column (im2col) algorithm, a kernel to row (kn2row) algorithm, and a memory-efficient convolution (MEC) algorithm, as in Aliabadi et al, for the purpose of eliminating the costly data duplication that may be required for matrix multiplication.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075. The examiner can normally be reached Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRANDON S COLE/           Primary Examiner, Art Unit 2128